DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/29/2022 has been entered.
 
Election/Restrictions
Claim 57 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 38-56 have been considered on the merits.

Priority
Receipt is acknowledged of a certified copy of foreign application GB1423084.1 filed on 12/23/2014. Hence, the filing date of the foreign application is now the effective filing date of the claimed invention.

Claim Objections
Claim 41 is objected to because of the following informality: a typographical error in line 5 (the space in “necrotizing_enterocolitis” should not be underlined). Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 38-39, 41, 44-50, and 52-54 under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng et al.; claims 38-50, 52-54, and 56 under 35 U.S.C. 103 as obvious over Feng et al. in view of Kelly [I]; and claims 38-39, 41, and 44-55 under 35 U.S.C. 103 as obvious over Feng et al. in view of Kelly [II]
	Traversal of prior art rejections is based on Feng et al. not an applicable prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2). Applicant points out that Feng et al. is a Chinese patent application that was published on 4/29/2015, which is after the effective filing date of the instant application.
Applicant’s traversal has been considered and is found persuasive. Applicant has perfected the right of foreign priority, thus the effective filing date of the claimed invention is the filing date of the foreign application (12/23/2014). It is conceded that Feng et al. no longer qualified as prior art.
The rejections of record have been withdrawn. However, the teachings of Kelly [I] (US 2003/0133875 A1) and Kelly [II] (WO 2013/050792 A1) are still applicable as prior art. New grounds of rejection are set forth blow.

New grounds of rejection
Claims 38-50, 52-53, and 56 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kelly [I] (Pub. No. US 2003/0133875 A1) in view of DSMZ-German Collection of Microorganisms and Cell Cultures GmbH (“Bacteroides thetaiotaomicron” in DSMZ website; https://www.dsmz.de/search; pages 1-2; accessed 7/30/2022).
Kelly [I] teaches that non-pathogenic bacteria normally colonizing the human intestine can attenuate epithelial inflammatory gene expression by altering both the nucleocytoplasmic distribution of PPAR[Symbol font/0x67] and the transcriptional activity of NF-[Symbol font/0x6B]B (par. [0006]). Thus, such non-pathogenic bacteria can be used to modulate inflammatory responses and treat/prevent inflammatory disorders (par. [0007]). 
Kelly [I] provides a method to attenuate the inflammatory response of intestinal cells by administering a therapeutically effective dose of Bacteroides thetaiotaomicron or a component thereof for treating or preventing conditions like rheumatoid arthritis, Crohn’s disease, inflammatory bowel disease (IBD), and Irritable Bowel Syndrome (IBS) (par. [0032], [0035]; claims 17-21). Preferably, the B. thetaiotaomicron is delivered to the site of action in the gastrointestinal tract by oral administration in any appropriate formulation or carrier (par. [0036]). 
Working examples demonstrate that B. thetaiotaomicron suppresses inflammatory cytokines in both in vitro model and in vivo rat infection model (par. [0130]-[0132]; [0231]). In the in vitro study, inflammatory gene expression was assessed in Caco-2 cells that were either non-infected, infected with Salmonella enteritidis alone, infected with B. thetaiotaomicron alone, or infected with both bacteria. Results reveal that B. thetaiotaomicron attenuated the level of expression of TNF-[Symbol font/0x61], IL-8, MIP-2[Symbol font/0x61], and COX-2 (par. [0123]-[0124]). In the in vivo study, B. thetaiotaomicron from Deutsche Sammlung von Microorganismen und GmBH was cultured, suspended in jelly, and fed to rats (par. [0182]-[0183]). Twelve rats were given about 108 B. thetaiotaomicron each day, six of which were later given a single dose of Salmonella serovar enteritidis S1400 while the other six were given an equivalent amount of culture medium (par. [0188]). Results show that orally administering B. thetaiotaomicron reduced the severity of infection, as well as inhibited or delayed neutrophil recruitment and inflammation in the intestine (par. [0239]). 
Kelly [I] concludes that B. thetaiotaomicron reduces Salmonella infection by acting on the gut, particularly by modulating the host’s inflammatory response against infection that are potentially detrimental to gut integrity (par. [0232], [0238]-[0239]). 
The method of Kelly [I] reads on the instant application’s method for the following reasons:
Regarding claim 38: administering a therapeutically effective dose of B. thetaiotaomicron or a component thereof is the same as the step “administering to said subject a pharmaceutical composition that comprises an amount of a Bacteroides thetaiotaomicron bacteria strain”.
The disclosed method is aimed at treating or preventing conditions like rheumatoid arthritis, Crohn’s disease, IBD, and IBS (par. [0035]), which fulfills the intended function of “treating an inflammatory disorder in a subject in need thereof”.
Kelly [I] is different from the claimed invention in that it does not explicitly identify the B. thetaiotaomicron as a “strain deposited under accession number NCIMB 42341”.
A search in the DSMZ website revealed that there are 6 strains of B. thetaiotaomicron: E50, WAL 2926, HM-168, H3_25, H5_3, and ATCC 8492. One of these 6 strains is the B. thetaiotaomicron used in Kelly [I]. Although none of these strain names is identical to Applicant’s strain (also referred to as strain “BT2013”), it is possible they are the same strain.
As explained in the last office action, USPTO is not equipped to conduct experiments that can determine whether or not Applicant's strain differs, and if so to what extent, from a strain disclosed in a prior art. In this case, Kelly [I]’s B. thetaiotaomicron strain shares the property of being able to inhibit inflammation and treat/prevent inflammatory disorder, thereby demonstrating a reasonable probability that it is identical to the strain deposited under accession number NCIMB 42341. Applicant has the the burden of establishing novelty by objective evidence. Clear evidence that the prior art strain does not possess a critical characteristic that is possessed by the recited strain would advance prosecution.
Regarding claim 39: decreasing inflammatory response in the intestine meets “wherein said administering of said pharmaceutical composition reduces inflammation in a tissue or organ”.
Regarding claim 40: inhibiting inflammatory response of intestinal cells satisfies “wherein said inflammatory disorder affects a section of an alimentary canal or an epithelial cell; and wherein said administering reduces inflammation of said section of said alimentary canal or said epithelial cell”.
Regarding claim 41: treating or preventing conditions like rheumatoid arthritis, Crohn’s disease, IBD, and IBS fulfills “wherein said inflammatory disorder is selected from the group consisting of inflammatory bowel disorder (IBD), colitis, rheumatoid arthritis… irritable bowel syndrome (IBS)… Crohn’s disease…”.
Regarding claims 42-43: the B. thetaiotaomicron being able to reduce the severity of infection by S. enteritidis in intestinal cells and modulate host-response against infection that can be detrimental to gut integrity (par. 0232]) is analogous to “wherein said administering of said pharmaceutical composition reduces disruption to a colon of said subject” and “reduces or prevents disruption to an integrity of a mucosal epithelium”.
Regarding claims 44-45: decrease in expression of inflammatory cytokines such as TNF-[Symbol font/0x61] and IL-8 (Figure 1a) meets “wherein said administering of said pharmaceutical composition is sufficient to reduce an expression of at least one pro-inflammatory gene in said subject relative to an amount prior to said administering” and “wherein said at least one pro-inflammatory gene is selected from the group consisting of IL1-[Symbol font/0x62], IL4, IL5, IL6, IL8, IL12, IL13, IL17, IL21, IL22, IL23, IL27, IFN, CCL2, CCL3, CCL5, CCL20, CXCL5, CXCL10, CXCL12, CXCL13, TNF-[Symbol font/0x61], and any combination thereof”.
Regarding claims 46-48: the method of claim 38 is further required to “increase an expression of at least one pro-barrier integrity gene in said subject relative to an amount prior to said administering” (claim 46), wherein the pro-integrity barrier is further limited to “the group consisting of Retnlg, Retnlb, Si, Defa24, Hsdllb2, Hsdl7b2, and Nrldl” (claim 47); or “increase an amount of regulatory T cells in a section of an alimentary canal relative to an amount prior to said administering” (claim 48).
Kelly [I] does not explicitly teach the limitations of these claims.
According to MPEP 2112(II), inherent features do not need to be known at the time of invention. The court has also held that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In this case, the Kelly [I]’s method is considered equivalent to the claimed method and it can be expected that the administration of the B. thetaiotaomicron sharing the same properties as the recited strain would necessarily yield the same effects.
Regarding claim 49: Kelly [I] teaches that the B. thetaiotaomicron can be provided in any carrier, excipient, diluent, or stabilizer and formulated as a capsule, tablet, liquid solution, suppository, or foodstuff (par. [0034], [0036]), thus meeting corresponds to “wherein said pharmaceutical composition is encapsulated”.
Regarding claim 50: the B. thetaiotaomicron being formulated as a capsule, tablet, liquid solution, or foodstuff and delivered orally (par. [0036]) is analogous to “wherein said pharmaceutical composition is formulated for oral delivery”.
Regarding claim 52: the working example’s administration of feeding rats about 108 B. thetaiotaomicron, wherein each rat weights 40 g (par. [0186]), indicates that the amount administered is about 2.5 x 106 CFU/g, which reads on “wherein said amount comprises from about 1 x 103 to about 1 x 1012 CFU/g of said Bacteroides thetaiotaomicron bacteria strain”.
Regarding claim 53: administering the B. thetaiotaomicron live (par. [0034]) is the same as “wherein said Bacteroides thetaiotaomicron bacteria strain is live and viable”.
Regarding claim 56: the disclosed method is suitable for treating diseases associated with inflammatory cytokine production such as rheumatoid arthritis, Crohn’s disease, IBD, IBS, and hyperproliferative and inflammatory disorders of the skin (par. [0035]; claim 20), as well as infection of the intestine by the pathogenic bacteria Salmonella enteritidis, fulfills all limitations of the instant claim (see rejection for claim 38, which is applied herein) including the requirement “wherein the disorder is selected from the group consisting of type I diabetes, celiac disease, atopic dermatitis, rhinitis, pouchitis, functional dyspepsia, atopic diseases, necrotizing enterocolitis, non-alcoholic fatty liver disease, gastrointestinal infection, and any combination thereof”.

Claims 38-56 are rejected under 35 U.S.C. 103 as obvious over Kelly [I] (Pub. No. US 2003/0133875 A1) in view of DSMZ-German Collection of Microorganisms and Cell Cultures GmbH (“Bacteroides thetaiotaomicron” in DSMZ website; https://www.dsmz.de/search; pages 1-2; accessed 7/30/2022) and Kelly [II] (Pub. No. WO 2013/050792 A1).
The teachings of Kelly [I] and DSMZ-German Collection of Microorganisms and Cell Cultures GmbH are set forth above and applied herein. These prior art are found to anticipate, or render obvious, claims 38-50, 52-53, and 56.
	The disclosed method is similar to the claims below:
	Regarding claims 51 and 54-55: the pharmaceutical composition is required to comprise “an enteric coating” (claim 51) and “an additional bacteria strain” (claim 54), which is further limited “Roseburia hominis” (claim 55).
Kelly [I] differs from the instant claims in that it does not teach formulating the B. thetaiotaomicron as an enterically-coated capsule and combined with an additional bacterial strain like R. hominis.
Nonetheless, Kelly [II] teaches that Roseburia hominis is important in immunoregulation and metabolic activity in the gut. R. hominis provides the benefits of promoting gut health via restoration of immune homeostasis, improving intestinal microbiota, regulating the innate immune system and adaptive immune system, as well promoting Tregs and immune tolerance of a subject (page 2). Thus, R. hominis can be employed to treat in inflammatory disorder such as arthritis, Crohn’s disease, and IBS (par. 10). A person with ordinary skill in the art would have therefore been motivated by Kelly [II] to supplement the B. thetaiotaomicron-containing pharmaceutical composition used in Kelly [I]’s method with R. hominis and predict that it would promote microbial balance in the gut, regulate the immune system, and help treat inflammatory disorders. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Furthermore, Kelly [II] teaches formulating the bacteria as a probiotic composition that can be orally administered such as in the form of a capsule (page 27) and can have acceptable carriers/diluents and coating agent (pages 30-31). Enterically-coated capsules are conventional in the art and are described in Remington’s Pharmaceutical Sciences (pages 30-31). Given that the bacterial cells are target to reach the gut, it would have been obvious for one in the art to further alter the modified method by providing the composition as an enterically-coated capsule. Such modification satisfies the limitation of claim 51.
	Claims 51 and 54-55 are thus obvious over Kelly [I] in view of DSMZ-German Collection of Microorganisms and Cell Cultures GmbH and Kelly [II].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 38-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60-79 of co-pending Application No. 17/226148. 
The co-pending application discloses a method of treating a disease or disorder associated with a level of microbiota diversity in a subject in need thereof by administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a Bacteroides thetaiotaomicron strain. The strain is defined as comprising a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application indicate that the disease or disorder being treated includes irritable bowel syndrome (IBS), inflammatory bowel disease (IBD), and Crohn’s disease, which are recited in the claims of the instant application as inflammatory disorders. And in one embodiment, the strain is limited to the strain deposited under accession number 42341 at NCIMB. Thus, the disclosed method is directed to the same method of treatment as the claimed method using the same B. thetaiotaomicron strain.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 38-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-58 of co-pending Application No. 17/539674. 
Application No. 17/539674 is directed to a method of increasing the microbiota diversity in a subject in need thereof. The method comprises administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a bacterial strain of B. thetaiotaomicron and a pharmaceutically acceptable excipient or carrier, wherein the bacterial strain comprises a 16S rRNA gene sequence that has at least 95% sequence identity to a polynucleotide sequence selected from the group consisting of SEQ ID NOs: 1-12. In an embodiment, the bacterial strain is the B. thetaiotaomicron strain deposited under accession number NCIMB 42341. 
The claims at issue are not identical but they are not patentably distinct from each other since, in some embodiments, the subject is specified to have a disease or disorder associated with a reduced level of microbiota diversity compared to a healthy subject including the inflammatory disorders IBS, IBD, and Crohn’s disease. The co-pending application’s method therefore reads on the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651